—In a proceeding pursuant to CPLR article 78 to annul a determination of the Village of Munsey Park Board of Appeals denying the petitioners’ application for an area variance, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Saladino, J.), dated September 1, 1993, which, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly sustained the determination under review, which "ha[d] a rational basis and [was] supported by substantial evidence” (Matter of Young v Board of Appeals, 194 AD2d 796, 797, citing Matter of Doyle v Amster, 79 NY2d 592; Matter of Fuhst v Foley, 45 NY2d 441; Human Dev. Servs. v Zoning Bd. of Appeals, 110 AD2d 135, affd 67 NY2d 702; Matter of Brous v Planning Bd., 191 AD2d 553). The fact that the respondent went into executive session "to obtain advice of counsel” does not require vacatur of the subsequent determination (see, Public Officers Law §§ 103, 108 [3]; Matter of Young v Board of Appeals, supra).
We have examined the appellants’ remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.